Citation Nr: 0823713	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of left 
ankle fracture.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty fromDecember1990 to May 
1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 200 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issue of service connection for residuals of left ankle 
fracture is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability attributable to disease or injury 
in service is not shown.

2.  Bertolotti's syndrome (transitional vertebrae) is a 
congenital disorder.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  Notice must be 
provided "at the time" that VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
July 2004 essentially complied with statutory notice 
requirements as outlined above, except as to the initial 
disability rating and effective date elements.  VA notified 
the appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  This 
notice was provided prior to the initial adjudication of the 
claim.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claims were subsequently 
readjudicated in March 2008 and VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
Essentially, the appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with private and VA treatment records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded VA examinations and the opportunity to 
appear for a hearing.  The appellant further indicated for 
the record that he had no additional evidence to submit in 
support of his claim.  We find that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed back problem 
is a result of combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (to include congenital malformations) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Here, the appellant served on active duty in the U.S. Army 
from December 1990 to May 1997.  Service entrance examination 
dated July 1989 showed normal spine and the appellant denied 
recurrent back pain on the history portion of that 
examination.  Service medical records include a June 1990 
private medical report showing that the appellant had been 
involved in a motor vehicle accident in June 1990 resulting 
in complaints of low back pain; the impression was 
lumbosacral strain.

The appellant's service medical records reflect that he was 
seen for multiple complaints of low back pain and muscle 
spasms, variably assessed as muscle strain and mechanical low 
back pain.  Service medical records show that, in February 
1994, the appellant reported low back pain for 2 days after 
heavy lifting.  The assessment was muscle strain.  In October 
1994, the appellant reported back pain after lifting a tent.  
The assessment was mechanical low back pain.  In November 
2004, the appellant was seen for back pain and spasm.  The 
assessment was back pain, lower lumbar region, pulled back 
muscle. In early July 1995, the appellant reported low back 
pain after lifting a flag stand.  Musculoskeletal strain and 
mechanical back pain were assessed.  In July 1995, the 
appellant complained of low back pain shoot across the low 
back.  He was assessed with musculoskeletal strain and low 
back pain.  In November 1995, he was assessed with low back 
strain.  In April 1996, he was seen for back spasm of 2 days' 
duration.  Clinical findings showed full range of motion, 
negative straight leg raises.  Musculoskeletal pain secondary 
to spasm was assessed.

The appellant's February 1997 separation examination included 
normal spine, other musculoskeletal evaluation.  In a Report 
of Medical History executed by the appellant on the same 
date, he reported recurrent back pain.  The examiner 
elaborated that the appellant reported waking up with back 
pain but no neuropathies.

In his June 2004 claim for VA compensation, the appellant 
reported treatment for his back in service.

In September 2004, a VA examination was conducted.  The 
appellant reported a history of back problems beginning in 
service in 1992 after a lifting injury, which was treated 
with physical therapy and medication.  He complained of 
intermittent low back pain since that time, usually worse 
after lifting, pushing, or pulling.  He also complained of 
recent increased stiffness in the morning and constant 
throbbing pain that increases with prolonged sitting.  
Clinical findings showed full unrestricted range of motion 
with no evidence of guarding or spasm.  There was no pain to 
palpation, toe and heel walk were normal, and no neurological 
deficits.  Gait was non-antalgic.  X-ray revealed no evidence 
of abnormality.  The impression was low back pain.

In October 2004, the appellant submitted a note he obtained 
from a nurse at his school.  This note reflect a history of 
injury in 1989 and low back strain, with current findings for 
tenderness to palpation, diagnosed as chronic back pain, 
exacerbation.

VA treatment records dated March 2003 to December 2007 are 
associated with the claims folder.  A July 2003 treatment 
note reflects that the appellant was seen for a left eye 
injury incurred while playing football.  In November 2004, 
the appellant reported a history of back strain in service 
and complained of back pain radiating down the left leg.  Low 
back pain was assessed.  He was started on flexeril, 
naproxen, and Tylenol, and he was given back exercises.  In 
June 2005, the appellant reported low back pain consistently 
at 6/10, with little help from back exercises.  The 
assessment was low back pain.  A November 2005 treatment note 
shows that the appellant reported his back pain was ok.  
Again, low back pain was assessed.  In April 2006, the 
appellant was seen for his knee and reported that back pain 
was ok.

In August 2006, a VA examination was conducted.  The 
appellant's claims file was reviewed and the examination 
report reflects pertinent documented clinical history.  
Examination revealed a normal appearing spine, no tenderness 
of the spinous process, and no tenderness of the paraspinous 
muscles.  Range of motion testing showed 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of bilateral 
flexion, and 30 degrees of bilateral rotation.  No pain was 
produced on repetitive movement.  There was normal strength 
in the planes of motion.  The appellant walked without a 
limp.  X-rays were obtained.  The assessment was mechanical 
back pain.  The examiner indicated that x-ray examination 
showed Bertolotti's syndrome, a congenital condition commonly 
called transitional vertebrae, where there is fusion of L5-S1 
vertebrae.  He noted that there was debate in the medical 
literature as to whether this causes low back pain, but that 
an extensive study published in 2005 indicated that there was 
increased instance of low back pain with this syndrome.  The 
examiner concluded that the appellant had a congenital 
malformation that existed prior to service and, considering 
that the service medical records show no major back injury, 
his current back condition is unrelated to military service.  
The examiner reported that the appellant had typical 
complaints of muscle spasm that you would find in 
Bertolotti's syndrome.

Analysis

Initially, the Board finds that, to the extent the appellant 
has Bertolotti's syndrome (transitional vertebrae), he has a 
congenital disorder.  Congenital defects are not disease or 
injuries within the meaning of applicable legislation.  See 
38 C.F.R. § 3.303(c).  Therefore, service connection for 
Bertolotti's syndrome is not warranted.

Service medical records reflect that he was assessed with low 
back pain and mechanical low back pain after heavy lifting in 
service, and that he reported recurrent back pain on 
separation examination.  However, service medical records 
including report of separation examination dated February 
1997 are negative for abnormal back pathology.  Following 
service discharge, the evidence of record is silent from 1997 
to 2004 for documented complaints of back pain and objective 
indications of abnormal back pathology.  Low back pain was 
diagnosed on VA examination dated September 2004 and 
mechanical back pain was diagnosed on VA examination dated 
August 2006.  Clinical findings were unremarkable on both VA 
examinations.  On VA examination in August 2006, x-ray 
findings were noted as consistent with Bertolotti's syndrome, 
commonly called transitional vertebrae, described as a 
congenital disorder.  The examiner attributed the appellant's 
back pain to this congenital disorder.  There is no competent 
evidence showing that any current abnormal back pathology is 
related to disease or injury incurred in service.  Moreover, 
there is no evidence of superimposed pathology to include any 
other identified disease or injury.

To the extent that the appellant has low back pain unrelated 
to Bertolotti's syndrome (transitional vertebrae), there is 
pain without underlying disease or injury.  38 U.S.C.A. §§ 
1110; see also 38 C.F.R. § 3.303(a) (service connection means 
facts showing "a particular injury or disease resulting in 
disability [that] was incurred coincident with service. . . 
."); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Basic entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131, the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words:  "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ."  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez, supra.  Without an injury or 
disease incurred in service leading to a disability, service 
connection cannot be granted.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for low back disability.  The appellant is not 
competent to provide a medical opinion as to the existence of 
superimposed abnormal back pathology unrelated to 
Bertolotti's syndrome.  Bostain v. West, 11 Vet.App. 12, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); 
see also, Routen v. Brown, 10 Vet.App. 183, 196 (1997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge."); see also Jandeau v. 
Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence 
can be competent to establish a diagnosis when a layperson is 
competent to identify the medical condition, the layperson is 
reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  As such, the Board 
assigns greater probative value to the objective medical 
evidence of record.

Lastly, because the only pathology is a congenital defect, 
neither the presumption of soundness nor the presumption of 
aggravation are applicable.  Although Abbs v. Nicholson is a 
non-precedent decision, the Board adopts the reasoning as its 
own.  See Abbs v. Nicholson, 21 Vet. App 520 (2006) (table 
test in Westlaw, No. 05-670; aff'd Abbs v. Peake, 2008 WL 
2705665 (Fed.Cir. July 11, 2008).  

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for low back disability is denied.


REMAND

A review of the record reflects that the appellant underwent 
a medical evaluation in February 2008 that included an 
examination of the ankles.  However, consideration of this 
evaluation is not reflected in the Supplemental Statement of 
the Case dated March 2008.  This evidence is pertinent to the 
ankle claim and must be considered by the agency of original 
jurisdiction in the first instance.

Accordingly, the case is REMANDED for the following action:

The RO should review the medical 
evaluation dated February 2008 along with 
the record.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


